Case 6:20-cv-01274-RRS-CBW Document 1-2 Filed 09/29/20 Page1of5 PagelD#: 10

ae

‘ D1677590
CITATION

CORINA ROMERO FIFTEENTH JUDICIAL DISTRICT

vs PARISH OF VERMILION

DOLGENCORP LLC, ET AL STATE OF LOUISIANA

DOCKET NUMBER: C-108528

To: DOLGENCORP LLC
D/B/A DOLLAR GENERAL
THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS:
CORPORATION SERVICE COMPANY
501 LOUISIANA AVE.
BATON ROUGE, LA 70802

Parish: EAST BATON ROUGE

You are hereby summoned to comply with the demand contained in the Petition of
which a true and correct copy accompanies this citation, or make an appearance either by
filing an Answer or other pleading to said Petition, in the Fifteenth Judicial District Court
in and for the Parish of Vermilion, State of Louisiana, within fifteen (15) days after the
service hereof, under penalty of default.

This service was ordered by HOLLY J. LAMARCHE and was issued by
the Clerk of Court on the 25TH DAY OF AUGUST, 2020.

* Also attached are the following documents:

KORE COW

Deputy Cletk of Court for
Diane Meaux Broussard

Clerk of Court

 

SERVICE INFORMATION

RECEIVED ON THE DAY OF 20 AND ON THE DAY OF
20 SERVED THE ABOVE NAMED PARTY AS FOLLOWS:

PERSONAL SERVICE ON THE PARTY HEREIN NAMED

DOMICILIARY SERVICE ON THE PARTY HEREIN NAMED BY LEAVING THE SAME AT HIS
DOMICILE IN THE PARISH IN THE HANDS OF iA
PERSON APPARENTLY OVER THE AGE OF SEVENTEEN YEARS, LIVING AND RESIDED IN
SAID DOMICILE AND WHOSE NAME AND OTHER FACTS CONNECTED WITH THIS SERVICE, |
LEARNED BY INTERROGATING THE SAID PERSON, SAID PARTY HEREIN BEING ABSENT
FROM HIS RESIDENCE AT THE TIME OF SAID SERVICE.

 

 

RETURNED: PARISH OF THIS DAY OF
20.

SERVICE $ BY:

MILEAGE § DEPUTY SHERIFF

TOTAL $

ORIGINAL - RETURN COPY = SERVIERS 2) COPY - CLERK

 
Case 6:20-cv-01274-RRS-CBW Document 1-2 Filed 09/29/20 Page 2 of 5 PagelD#: 11

“ . ‘

 

é go
CORINA ROMERO DOCKET NO.:\OUDS sec:
VERSUS "48TH JUDICIAL DISTRICT COURT
DOLGENCORP, LLC
D/B/A DOLLAR GENERAL and PARISH OF VERMILION
DG LOUISIANA, LLC STATE OF LOUISIANA
PETITION FOR DAMAGES

Now into Court, through undersigned counsel, comes plaintiff, CORINA ROMERO, a
person of legal age and majority, domiciled in the Parish of Vermilion, State of Louisiana, who

respectfully represents the following, to wit:

Made defendants herein are:

a. DOLGENCORP, LLC d/b/a DOLLAR GENERAL, a corporation authorized to do
and doing business in the State of Louisiana, with its principal place of business at
Goodlettsville, Tennessee; and 3

b. DG LOUISIANA, LLC, a corporation authorized to do and doing business in the State
of Louisiana, with its principal place of business at Goodlettsville, Tennessee.

2.

The aforementioned defendants are justly and truly liable to the plaintiff, CORINA
ROMERO, for damages, injuries which she sustained together with legal interest from the date of
judicial demand and for all costs of these proceedings in the accident described herein, to wit.

3..

On or about August 25,2019, plaintiff, CORINA ROMERO, was a patron of DOLLAR

GENERAL located at 18838 Hwy 82, Abbeville, Louisiana.
4,

As CORINA ROMERO was proceeding out of DOLLAR GENERAL, she fell due to
slime in front of the ice machine. The slime was a hidden or latent hazard to patrons such as
CORINA ROMERO.

5,

The aforementioned slime caused CORINA ROMERO to slip and fall to the floor
causing severe injuries.

6.

Plaintiff alleges upon information and belief that the area in front of the ice machine,
which was within the care, custody and control of defendants, DOLGENCORP, LLC d/b/a

DOLLAR GENERAL, and DG LOUISIANA, LLC, was inadequately monitored for safety
Case 6:20-cv-01274-RRS-CBW Document 1-2 Filed 09/29/20 Page 3 of 5 PagelD#: 12

ma

vw

hazards, and this lack of monitoring presented an unreasonable risk of harm which was
foreseeable.
7.

Plaintiff alleges that the slime there for enough time to provide notice, and it was not
cleaned up allowing a known hazard.

8.

Plaintiff alleges that defendants, DOLGENCORP, LLC d/b/a DOLLAR GENERAL
and DG LOUISIANA, LLC, allowed the unreasonably dangerous condition which caused harm
to the plaintiff or had actual or constructive knowledge of the condition and failed to exercise
reasonable care to prevent harm unto the plaintiff or other patrons.

9.

As a result of the above described incident, plaintiff, CORINA ROMERO, sustained

severe and disabling injuries including, but not limited to her hip, neck and back.
10.

Plaintiff, CORINA ROMERO, claims the following damages as a result of the
aforementioned accident and injuries:

1. Physical pain and suffering — past, present and future;

2. Mental pain, anguish and distress — past, present and future;

3. Loss of enjoyment of life — past, present and future;

4, Lost wages — past, present and future;

5. Disability- past, present and future;

6. Impairment of earning capacity — past, present and future;

7. Medical expenses ~ past, present and future;

8. Other elements of damages to be more fully set forth at the trial of this matter.

11.

Plaintiff alleges that defendants, DOLGENCORP, LLC d/b/a DOLLAR GENERAL
and DG LOUISIANA, LLC, are liable in solido for all such injuries caused by their fault and
negligence under La. Civil Code article 2315, 2317, 2317.1, 2320, and 2322.

12.
In no way did plaintiff, CORINA ROMERO, contribute to or cause the accident sued

upon herein.
Case 6:20-cv-01

é
13.
Plaintiff alleges that the proximate cause of the accident and of plaintiff's damages was the
fault and negligence of DOLGENCORP, LLC d/b/a DOLLAR GENERAL and DG
LOUISIANA, LLC which is described in part, but not exclusively, above and as follows: ,

1. In failing to exercise the degree of care that might reasonably be expected of an
ordinarily prudent person under the same or similar circumstances;

2. In failing to exercise reasonable care to keep its floors in a reasonably safe condition;
3. In allowing the unreasonably dangerous condition to continue despite notice;

4. In failing to timely correct an unreasonably dangerous condition on its premises;

5. In failing to properly inspect its premises;

6. In failing to maintain its premises in a safe condition for use in a manner consistent
with purposes for which premises are intended; and

7. Any and all acts of negligence, omission, and/or legal fault that shall be discovered

and shown at the time of this trial, including violations of state and parish regulations
and ordinances.

14.

Venue and Jurisdiction is proper as incident and injuries occurred in Vermilion Parish.

WHEREFORE, plaintiff prays that the defendants be served with a copy of this petition
and citation, and after all legal delays and due proceedings had, there be judgment in favor of the
plaintiff, CORINA ROMERO and against the defendants, DOLGENCORP, LLC d/b/a
DOLLAR GENERAL AND DG LOUISIANA, LLC, jointly, severally, and in solido for
compensatory damages in an amount that will fully and adequately satisfy the demands of justice

and equity, together with legal interest thereon from date of judicial demand, until paid-age fors

mo.

2e 2

all cost of these proceedings. as
AG PR

o —

Plaintiff further prays for any and all additional legal equitable relief which thist £ -
Qp

Honorable Court may deem necessary and proper. 4s : =
cs

awed

    
 
  

Respectfully Submitted,

 

Holly J. Lamarche (#29304)
PO Box 51127

Lafayette, Louisiana 70505
Telephone: (337) 347-6517
Facsimile: (337) 704-2805
Attorney for CORINA Ra

\ttest:

epu
Vermilion Parish, La

274-RRS-CBW Document 1-2 Filed 09/29/20 Page 4 of 5 PagelD#: 13

H1 Q4Ti4

A;
at
v4

AVOS
WT HSIa¥d HOPUWUSA
Case 6:20-cv-01274-RRS-CBW Document 1-2 Filed 09/29/20 Page 5of5PagelID#: 14

ad . at
we we

PLEASE SERVE:

DOLGENCORP, LLC d/b/a DOLLAR GENERAL
through its registered agent for service of process:
Corporation Service Company

501 Louisiana Ave.

Baton Rouge, LA 70802

DG LOUISIANA, LLC

Through its registered agent for service of process:
Corporation Service Company

501 Louisiana Ave.

Baton Rouge, LA 70802
